Case 9:19-cv-81534-RAR Document 66 Entered on FLSD Docket 04/12/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 19-CIV-81534-RAR

  LEONARD B. MITCHELL,

         Plaintiff,

  v.

  THE SCHOOL BOARD OF PALM
  BEACH COUNTY, FLORIDA,

        Defendant.
  ______________________________________/

        ORDER AFFIRMING AND ADOPTING REPORT AND RECOMENDATION
          GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

         THIS CAUSE comes before the Court upon United States Magistrate Judge Bruce E.

  Reinhart’s Report and Recommendation (“Report”) [ECF No. 64], entered on March 25, 2021.

  The Report recommends that the Court grant Defendant’s Motion for Summary Judgment [ECF

  No. 43].   See Report at 2.    The Report properly notified the parties of their right to object to

  Magistrate Judge Reinhart’s findings and the consequences for failing to object. Id. at 45.       The

  time for objections has passed and neither party filed any objections to the Report.

         When a magistrate judge’s “disposition” has properly been objected to, district courts must

  review the disposition de novo.    FED. R. CIV. P. 72(b)(3). However, when no party has timely

  objected, “the court need only satisfy itself that there is no clear error on the face of the record in

  order to accept the recommendation.”       FED. R. CIV. P. 72 advisory committee’s notes (citation

  omitted). Although Rule 72 itself is silent on the standard of review, the Supreme Court has

  acknowledged Congress’s intent was to only require a de novo review where objections have been

  properly filed, not when neither party objects.   See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It
Case 9:19-cv-81534-RAR Document 66 Entered on FLSD Docket 04/12/2021 Page 2 of 2




  does not appear that Congress intended to require district court review of a magistrate [judge]’s

  factual or legal conclusions, under a de novo or any other standard, when neither party objects to

  those findings.”).

           Because no party has filed an objection to the Report, the Court did not conduct a de novo

  review of Magistrate Judge Reinhart’s findings. Rather, the Court reviewed the Report for clear

  error.   Finding none, it is hereby

           ORDERED AND ADJUDGED as follows:

           1)   The Report [ECF No. 64] is AFFIRMED AND ADOPTED.

           2)   Defendant’s Motion for Summary Judgment [ECF No. 43] is GRANTED.                   A

                judgment shall be entered in accordance with the foregoing by separate order.



           DONE AND ORDERED in Ft. Lauderdale, Florida, this 12th day of April, 2021.




                                                          _________________________________
                                                          RODOLFO RUIZ
                                                          UNITED STATES DISTRICT JUDGE
  cc:      Counsel of record
           Magistrate Judge Bruce E. Reinhart




                                                Page 2 of 2
